 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 839 
In the House of Representatives, U. S.,

November 4, 2009
 
RESOLUTION 
Condemning the illegal extraction of Madagascar's natural resources. 
 
 
Whereas Madagascar is the world’s fourth largest island, and home to up to 150,000 species of unique flora and fauna; 
Whereas during the last 20 years, with the support of the U.S. Government and others, Madagascar has made substantial progress in stopping environmental degradation, effectively managing natural resources and preserving its unique biodiversity;
Whereas three-quarters of Madagascar’s people live in rural areas and two-thirds live on less than $2 per day, safeguarding these natural resources is essential to Madagascar’s continued economic growth and development; 
Whereas these natural resources contribute to economic development through the tourism sector, drawing an estimated $390,000,000 per year; 
Whereas, on March 17, 2009, Marc Ravalomanana was forced to resign as the democratically-elected President of Madagascar and Andry Rajoelina was installed as de facto head of state;
Whereas, on March 20, 2009, the United States condemned the removal of Marc Ravalomanana and the installation of Andry Rajoelina as tantamount to a coup d'etat, undemocratic, and contrary to the rule of law, announced a suspension of non-humanitarian assistance, and later terminated compact assistance through the Millennium Challenge Corporation to the de facto Rajoelina government; 
Whereas two-thirds of Madagascar’s people depend on natural resources for their sustenance and livelihoods, and decreased assistance for conservation efforts may have dire humanitarian consequences;  
Whereas the African Union and the Southern African Development Community have suspended Madagascar's participation until constitutional order is restored; 
Whereas in October 2009, the World Wildlife Fund (WWF), Conservation International, and the Wildlife Conservation Society condemned an interministerial order issued by the de facto administration granting sweeping authorization to export raw and semi-processed hard wood as legaliz[ing] the sale of illegally cut and collected wood onto the market; allow[ing] for the potential embezzlement of funds in the name of environmental protection; and constitut[ing] a legal incentive for further corruption in the forestry sector; 
Whereas natural resource degradation occurring under the de facto government includes— 
(1)open and organized plundering of precious wood from natural forests, including World Heritage Sites such as Marojejy and Masoala National Parks; 
(2)intimidation and menace of legitimate local community management structures, and expropriation of revenue and benefits from them, causing suffering and impoverishment; 
(3)intensified smuggling of endemic and protected species and species parts and/or products to the national and international markets; 
(4)proliferation of destructive practices such as illegal mining and slash-and-burn agriculture within protected areas and environmentally sensitive areas; 
(5)degradation of forests, pushing some rosewood and ebony species to the brink of extinction; and 
(6)the degradation of the resource base that rural communities depend upon represents an immediate and future threat to local governance, local incomes, and food security; and  
Whereas the vast majority of this precious wood is destined for global export markets: Now, therefore, be it  
 
That the House of Representatives—
(1)strongly condemns the March 2009 coup d’etat in Madagascar and supports the people of Madagascar in immediately undertaking a democratic, consensual process to restore constitutional governance, culminating in free, fair, and peaceful elections;
(2)commends the African Union and the Southern African Development Community for taking strong action against anti-democratic forces in Madagascar and encourage their continued resolve to return Madagascar to the rule of law; 
(3)strongly condemns the illegal extraction of Madagascar's natural resources and its impact on biodiversity and livelihoods of rural communities, including illegal logging, smuggling of wild species, and illegal mining; 
(4)supports action by competent authorities and the people of Madagascar to stop this illegal devastation and bring those perpetrating these crimes to justice; 
(5)calls upon importing countries to intensify their inspection and monitoring processes to ensure that they do not contribute to the demand for illegally sourced precious woods from Madagascar; and 
(6)calls upon consumers of rosewood and ebony products to check their origin, and boycott those made of Malagasy wood, until constitutional order is restored. 
 
Lorraine C. Miller,Clerk.
